DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

	Claims 1-26 have been canceled.
	Claims 27-36 are pending and currently under consideration.
3.	In view of applicant’s amendment, following rejections are set forth.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 27-36 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

	The amended claims now recite a bispecific antibody comprising a first heavy-light chain pair that binds FcγRIIB comprises CDRs that have one or more amino acid substitutions and that are at least 90% identical to the amino acid sequences of the CDRs of the mouse mAb produced by clone 2B6 or 3H7, wherein said one or more amino acid substitutions consist of conservative amino acid substitutions. Dependent claim 30 further limits the percent identity to at least 95%.

	Applicant’s arguments have been fully considered but have not been found persuasive.
	Applicant argues that the claims have been amended to recite the specific clones for the one arm of the bispecific antibody comprises CDRs having one or more conservative amino acid substitutions and the CDRs are at least 90% identical or 95% identical to the CDRs of the mouse mAb produced by clone 2B6 or 3H7.   Applicant further asserts that the specification disclosed conservative amino acid substitutions in [00172]. Applicant argues that conservative amino acid substitutions requires only standard techniques as evidenced by French S. $ Robins B (J. Mol. Evol 1983, 19:171-175, reference on IDS) and Taylor (J. Theor Biol. 1986, 119:205-218, reference on IDS).  Applicant argues the specification further discloses epitope mapping so that antibodies having desired function can be selected.  

	Applicant states:

	
    PNG
    media_image1.png
    323
    675
    media_image1.png
    Greyscale

	
 
    PNG
    media_image2.png
    160
    684
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    105
    685
    media_image3.png
    Greyscale

	This is not found persuasive for following reasons:
	In contrast to applicant’s reliance on the newly added limitations including “conservative amino acid substitutions”, note that paragraph [00172] of the specification as-filed discloses that the antibody derivatives can have conservative amino acid substitutions made at one or more predicted non-essential amino acid residues.  However, the specification never disclosed which amino acids within the CDRs of 2B6 or3H7 are non-essential and can be subjected to conservative substitutions.  While the specification discloses mouse mAb clone 2B6 or 3H7, nowhere in the specification discloses the CDRs of these antibodies much less identifies the amino acids within the CDRs that can be subjected to substitution for the same functions of the original clones.  

    	In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010),  the following is noted.

    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). It is also not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

Here, once again, the specification discloses species of unmodified mAb from clone 2B6 or 3H7, but never provides any information regarding where in CDRs in clone 2B6 or 3H7 can be changed for antibody variants to have the same function as clone 2B6 or 3H7.  While the specification discloses a starting point for screening or testing for variants of 2B6 or 3H7, the instant disclosure does not set forth sufficient procedures that will necessarily lead to discovery for a bispecific antibody that comprises CDRs that are at least 90% or 95% identical to the CDRs of the mouse antibody produced by clone 2B6 or 3H7 (with conservative amino acid substitutions within the CDRs) to have the same function (specifically binds the extracellular domain of endogenously expressed FcγRIIB with at least 10 times greater affinity than the binding to the extracellular domain of FcγRIIA) and it does not identify suitable members of species to provide a sufficient number of species to support the claimed genus of the bispecific antibody.

	As such, applicant’s arguments have not been found persuasive.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 27-32, 34, and 35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of US 7,425,619  (reference on IDS, drawn to an antibody produced by clone 2B6 operably linked to a heterologous polypeptide that is an antibody that binds a tumor antigen) for the reasons of record.

	Applicant requests that the rejection be held abeyance. The rejection is maintained for the reasons of record.

8.	Claims 27-32, 34, and 35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 10 of US 8,187,593  (the ‘593 Patent, claims are drawn to a method for treating a B-cell malignancy by administering an antibody produced by clone 2B6 operably linked to a heterologous polypeptide that is an antibody that binds a tumor-associated antigen) for the reasons of record.

Applicant requests that the rejection be held abeyance. The rejection is maintained for the reasons of record.

9.	A bispecific antibody comprising a first heavy-light chain pair that binds the extracellular domain of FcγRIIB, wherein the heavy and light chain is from the antibody produced by murine clone 2B6 or 3H7, and a second heavy-light chain pair that specifically binds IgE or FcεRI, or an cancer antigen is free of the prior art.

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644